Exhibit 10.27

PURCHASE AND SALE AGREEMENT

THIS AGREEMENT (this “Agreement”), made as of the Effective Date (as defined in
paragraph 26 below), by and among HAWTHORN TIMBERLANDS, LLC, a Delaware limited
liability company (hereinafter referred to as “Seller”), DELTIC TIMBER
CORPORATION, a Delaware corporation (hereinafter referred to as “Purchaser”) and
FIRST AMERICAN TITLE INSURANCE COMPANY (hereinafter referred to as “Escrow
Agent”);

W I T N E S S E T H:

WHEREAS, Seller is the owner of those certain tracts or parcels of land in Perry
and Yell Counties, State of Arkansas, containing approximately ± 41,363 acres,
which tracts or parcels are more fully described in Exhibit A attached hereto
and hereby made a part hereof (hereinafter referred to collectively as the
“Property”); and

WHEREAS, Purchaser desires to purchase and Seller desires to sell the Property;

NOW, THEREFORE, the parties have agreed and do hereby agree as follows:

1. Agreement of Purchase and Sale. Subject to the provisions of this Agreement,
and for the consideration herein stated, Seller agrees to sell the Property to
Purchaser and Purchaser agrees to buy the Property from Seller.

2. Purchase Price. The purchase price (hereinafter referred to as the “Purchase
Price”) to be paid by Purchaser for the Property shall be SEVENTY MILLION SIX
HUNDRED THREE THOUSAND FIFTY-FOUR AND 79/100 DOLLARS ($70,603,054.79), less a
credit for the Earnest Money, and shall be payable to Seller by wire transfer of
immediately available funds at the date of Closing to an account designated by
Seller. The purchase and sale pursuant to this Agreement is not based on a
per-acre price and the Purchase Price shall not be subject to adjustment if the
acres within the Property are more or less than the above-stated numbers of
acres.

3. Earnest Money. Within two (2) business days after the Effective Date of this
Agreement, Purchaser shall deliver to Escrow Agent the sum of $3,530,153.00
(said amount is hereinafter referred to as the “Earnest Money”). Escrow Agent
agrees to hold the Earnest Money in a non-interest bearing account and disburse
the Earnest Money in accordance with the terms hereof. At the Closing the
Earnest Money shall be applied as a credit against the Purchase Price under
paragraph 2 hereof.

 

1



--------------------------------------------------------------------------------

4. Closing.

(a) The execution and delivery of the documents and instruments for the
consummation of the purchase and sale pursuant hereto (herein referred to as the
“Closing”) shall take place on March 27, 2014, at 10:00 a.m. through the escrow
services of Escrow Agent (original deeds shall be delivered to Escrow Agent’s
agent Garland County Title Company, having an office at 403 Ouachita Avenue, Hot
Springs, Arkansas 71901), or such earlier date and time, and/or such other
location, as may be mutually agreeable to Seller and Purchaser (the “Closing
Date”).

(b) At the Closing, Seller shall execute the following:

(i) one or more special warranty deeds (warranting only against the claims of
persons claiming by, through or under Seller) in form(s) appropriate for the
state(s) in which the Property is located and reasonably satisfactory in all
respects to Seller and Purchaser, conveying the Property to Purchaser subject to
the Unrecorded Encumbrances and the Permitted Encumbrances (both as hereinafter
defined) (collectively, the “Deed”). The legal description of the Property to be
contained in Deed shall be the legal description of the Property as set forth on
Exhibit A attached hereto and hereby made a part hereof;

(ii) an affidavit as to the non-foreign status of Seller in form reasonably
satisfactory to Seller and Purchaser;

(iii) an assignment and assumption of any Unrecorded Encumbrances (as
hereinafter defined) which have not been terminated at or before Closing in form
reasonably satisfactory to Seller and Purchaser (the “Unrecorded Encumbrances
Assignment”);

(iv) an assignment and assumption of that certain Timber Cutting Agreement
described on Exhibit D as Cont.

#471-13-15 (the “Green Bay Agreement”) in form reasonably satisfactory to Seller
and Purchaser (the “Timber Cutting Assignment”);

(v) an owner’s affidavit in form reasonably satisfactory to Seller and Purchaser
and reasonably satisfactory to cause the Escrow Agent (as hereinafter defined)
to issue an owner’s title insurance policy without exception for materialmen’s
and mechanic’s liens;

(vi) a Closing statement; and

 

2



--------------------------------------------------------------------------------

(vii) Seller hereby agrees to execute such other certificates and affidavits,
and do such other acts as may be reasonably necessary to consummate the purchase
and sale contemplated hereby and to enable Purchaser to obtain the title
insurance policy in accordance with this Agreement. The owner’s affidavit and
any other affidavits or certificates executed by or on behalf of Seller at the
Closing shall be given to the actual knowledge of the person or entity executing
the same, without independent investigation or inquiry.

(c) At the Closing, Purchaser shall execute the following:

(i) the Unrecorded Encumbrances Assignment, if applicable;

(ii) the Timber Cutting Assignment, if applicable;

(iii) a Closing statement; and

(iv) Purchaser hereby agrees to execute such other certificates and affidavits,
and do such other acts as may be reasonably necessary to consummate the purchase
and sale contemplated hereby and to obtain the title insurance policy in
accordance with this Agreement.

5. Title.

(a) Seller agrees to convey to Purchaser fee simple title to the Property by the
Deed, free and clear of all liens, encumbrances, mortgages, deeds of trust,
deeds to secure debt, assessments, agreements, options and covenants, except for
such matters as are set forth on Exhibit B attached hereto and for such matters
as are set forth on Exhibit C attached hereto (those items set forth on Exhibit
B and Exhibit C, together, constitute the “Permitted Encumbrances” for this
Agreement); provided, however, Seller shall terminate at or before Closing those
hunting lease agreements described on Exhibit C which are terminable during such
period, at no cost to Seller, in accordance with their terms. If any such
agreement is not terminable in accordance with its terms at or before Closing,
Seller shall use diligent efforts to cause the parties to cancel, void or
otherwise rescind the terms of such agreement.

(b) Purchaser shall have a period of twenty (20) days after the Effective Date
of this Agreement to review Seller’s title to the Property (the “Title Review
Period”) and provide Seller with written notice (the “Title Objection Notice”)
of Purchaser’s objections to Seller’s title (each, a “Title Objection”), but
only to the extent that such exceptions are not Permitted Encumbrances pursuant
to Exhibit B attached hereto. Purchaser shall have the right to object to any
new title exceptions created or suffered between the expiration of the Title
Review Period and the Closing Date, but only to the extent that such new
exceptions are not Permitted Encumbrances pursuant to Exhibit B attached hereto.

 

3



--------------------------------------------------------------------------------

(c) If Purchaser timely delivers the Title Objection Notice, then Seller may, at
its sole option, (i) cure any Title Objection or (ii) not cure any Title
Objection; provided, however, that to the extent a Title Objection consists of a
lien, mortgage, deed of trust or deed to secure debt securing a monetary
obligation which was created or suffered by Seller or any party claiming by,
through or under Seller, Seller shall be required to use the cash portion of the
Purchase Price to cure any such objection at Closing. If any Title Objection
Seller elects to cure is not cured by Closing, Seller may elect (ii) in the
preceding sentence. If Seller elects not to cure any Title Objection set forth
in the Title Objection Notice, Purchaser shall have the right, as Purchaser’s
sole and exclusive remedy, to: (A) cancel this Agreement by providing written
notice to Seller on or before 11:00 a.m. (Central Time) on the day before the
Closing Date, whereupon this Agreement will terminate, Escrow Agent shall
deliver the Earnest Money to Purchaser, and neither party will have any further
rights, duties or obligations hereunder other than those which expressly survive
a termination hereof, or (B) waive all objections and elect to accept title to
the Property in its existing condition without any adjustment in the Purchase
Price, in which event such Title Objection shall become a Permitted Encumbrance.

(d) Except for Permitted Encumbrances, so long as this Agreement remains in
force, Seller shall not lease, encumber or convey all or part of the Property or
any interest therein, or enter into any agreement granting to any person any
right with respect to the Property or any portion thereof, without the prior
written consent of Purchaser.

6. Inspection.

(a) Purchaser and its agents, representatives, employees, engineers and
contractors shall have the right at any time during the term of this Agreement
to enter upon the Property to inspect, examine, survey and make timber cruises
and other engineering tests or surveys, including a Phase I environmental site
assessment (collectively, the “Tests”) which it may deem necessary or advisable,
all at Purchaser’s sole cost and expense. Upon completion of the Tests,
Purchaser shall repair, at its sole cost and expense, any physical damage caused
to the Property by Purchaser’s inspection of the Property and the Tests, and
shall remove all debris and materials placed on the Property in connection with
Purchaser’s inspection of the Property and the Tests.

(b) Purchaser hereby agrees to indemnify and hold Seller harmless from and
against any and all causes, claims, demands, losses, liabilities, costs,
damages, expenses and fees (including, but not limited to, reasonable attorney’s
fees) incurred or suffered by or asserted against Seller caused by or related to
Purchaser’s inspection of the Property or the Tests, with the exception of any
causes, claims, demands, losses, liabilities, costs, damages, expenses and fees
directly caused by the gross negligence of Seller. The foregoing indemnification
shall survive any termination, cancellation or expiration of this Agreement or
the Closing of the purchase and sale contemplated hereby.

7. Environmental.

(a) Purchaser shall have a period of twenty (20) days after the Effective Date
of this Agreement to obtain, at Purchaser’s sole cost and expense, a new or

 

4



--------------------------------------------------------------------------------

updated Phase I environmental site assessment or environmental audit of the
Property from a licensed environmental consultant (the “Environmental Due
Diligence Period”). With regard to the Tests, without Seller’s prior written
consent, no secondary environmental reports, soil borings, groundwater samples,
or other invasive or subsurface environmental investigations may be made of the
Property and neither Purchaser nor its agents, representatives, employees,
engineers or contractors may contact any federal, state, or local governmental
agency or authority regarding the results of the Tests. In the event that
disclosure of the results of any Tests is required by applicable law, regulation
or court order, Purchaser shall notify Seller promptly in writing so that Seller
may seek a protective order (at its own cost and expense) or other appropriate
remedy. In the event that no such protective order or other appropriate remedy
is obtained, or Seller waives compliance with the terms of this Section 7,
Purchaser shall give Seller written notice of the information to be disclosed as
far in advance of its disclosure as practicable. In the event any such
assessment or audit reveals that, in the commercially reasonable opinion of
Purchaser’s environmental consultant, any portion of the Property is impaired by
an Environmental Condition or there is a reportable violation of Environmental
Laws, Purchaser shall have until the expiration of the Environmental Due
Diligence Period to deliver to Seller written notice of such impairment or such
reportable violation (the “Environmental Notice”). Purchaser shall not have the
right to deliver an Environmental Notice for any household garbage area which is
0.25 acres or less. The Environmental Notice shall include a copy of any report,
notice, or correspondence by which Purchaser was made aware of the impairment or
reportable violation. If Purchaser timely delivers the Environmental Notice,
then Seller may, at its sole option, (i) conduct testing at Seller’s sole cost
and expense to establish that the Property is not impaired by such Environmental
Condition or there is no such reportable violation of Environmental Laws and
furnish Purchaser and Purchaser’s environmental consultant with the results of
the test, whereupon the Closing of this transaction shall proceed as set forth
in this Agreement without adjustment in the Purchase Price, or (ii) conduct
remediation in accordance with all applicable Environmental Laws to correct such
Environmental Condition or reportable violation of Environmental Laws, whereupon
the Closing of this transaction shall proceed as set forth in this Agreement
without adjustment in the Purchase Price. The Closing Date may be extended by
Seller by written notice to Purchaser to allow for the testing and/or
remediation provided for in (i) and (ii) above.

(b) As used herein, “Environmental Condition” shall mean the presence of
Hazardous Substances in a concentration which would require remedial action
pursuant to Environmental Laws or would require reporting pursuant to
Environmental Laws; “Hazardous Substances” shall mean any hazardous materials
including any hazardous, toxic or dangerous waste, substance or material in
quantity or concentration defined as such in (or for purposes of) or regulated
under in quantities above those established by applicable Environmental Laws in
effect at this time or any time between now and Closing; “Environmental Laws”
shall mean any applicable federal, state or local laws and the regulations
promulgated thereunder relating to pollution or protection of the environment,
including laws relating to emissions, discharges, disseminations, releases or
threatened releases of Hazardous Substances into the environment (including
ambient air, surface water, ground water, soil, land surface or subsurface
strata) or otherwise relating to the manufacture, processing, distribution, use,

 

5



--------------------------------------------------------------------------------

treatment, storage, disposal, transport or handling of Hazardous Substances and
(i) the Comprehensive Environmental Response, Compensation and Liability Act (as
amended by the Superfund Amendments and Reauthorization Act), 42 U.S.C. § 9601
et seq.; (ii) the Resource Conservation and Recovery Act of 1976, 42 U.S.C. §
6901 et seq.; (iii) the Hazardous Materials Transportation Act, 49 U.S.C. §1801
et seq.; (iv) the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.’,
(v) the Clean Water Act, 33 U.S.C. §1251 et seq.; and (vi) with respect to the
Property, all applicable laws of the State of Arkansas based on, or
substantially similar to, the federal statutes listed in parts (i) through
(v) of the foregoing.

8. Condition of Property; Damage; Condemnation.

(a) Seller agrees that at the Closing the Property shall be in the same
condition as exists on the date hereof, subject to natural wear and tear,
condemnation and casualties beyond Seller’s control and the Permitted
Encumbrances. During the term of this Agreement, Seller shall neither cut or
remove nor permit the cutting or removal of any timber or trees which are
included as part of the Property, subject to the Permitted Encumbrances and the
Timber Cutting Agreements.

(b) If at any time prior to the Closing, the Property or any part thereof
(including, but not limited to, any timber or trees which are included as part
of the Property) is destroyed or damaged by fire, earthquake, flood, or other
casualty whether natural or manmade (such destruction or damage, the “Casualty
Loss”) and the fair market value of the timber lost as the result of such
Casualty Loss as estimated by Seller in good faith (the “Fair Market Value”)
exceeds two percent (2%) of the Purchase Price, then at Closing the Purchase
Price shall be reduced by an amount equal to the Fair Market Value less the fair
market salvage value of such timber to be received by Purchaser after deducting
the estimated cost of harvesting and delivering such timber.

(c) If at any time prior to the Closing, any action or proceeding is filed or
threatened under which the Property or any part thereof may be taken pursuant to
any law, ordinance or regulation by condemnation or the right of eminent domain,
then Seller shall provide Purchaser with notice of such action and any proceeds
received by Seller as a result of such action shall be transferred or assigned
to Purchaser.

9. Warranties and Representations.

(a) Seller hereby warrants and represents to Purchaser that Seller has the full
right, power, and authority to enter into and perform this Agreement; and no
consent, approval, order or authorization of any court or other governmental
entity is required to be obtained by Seller in connection with the execution and
delivery of this Agreement or the performance hereof by Seller.

 

6



--------------------------------------------------------------------------------

(b) Seller hereby warrants and represents to Purchaser that attached hereto as
Exhibit C is a true and accurate summary of all unrecorded encumbrances created
by Seller and currently affecting the Property (the “Unrecorded Encumbrances”).
The Unrecorded Encumbrances remain in full force and effect and have not been
modified or amended, except as indicated. To Seller’s actual knowledge, no event
or condition exists or has occurred which with notice, the passage of time or
otherwise would constitute a default or event of default under any of the
Unrecorded Encumbrances.

(c) Seller hereby warrants and represents to Purchaser that attached hereto as
Exhibit D is a true and accurate summary of all timber cutting agreements
currently affecting the Property (the “Timber Cutting Agreements”). To Seller’s
actual knowledge, no event or condition exists or has occurred which with
notice, the passage of time or otherwise would constitute a default or event of
default under any of the Timber Cutting Agreements. Seller shall work with
Purchaser to cause the termination of each of the Timber Cutting Agreements to
which Purchaser (or an affiliate of Purchaser) is a party at or before Closing
subject to the provisions of Section 11(f). Seller shall assign to Purchaser at
Closing the Green Bay Agreement. Seller warrants and represents to Purchaser
that the deposit held by Seller, or Seller’s consultant, in connection with the
Green Bay Agreement has been fully earned as income to Seller as of the date
hereof.

(d) Purchaser hereby warrants and represents to Seller that Purchaser has the
full right, power and authority to enter into and perform this Agreement; and no
consent, approval, order or authorization of any court or other governmental
entity is required to be obtained by Purchaser in connection with the execution
and delivery of this Agreement or the performance hereof by Purchaser.

(e) Purchaser hereby warrants and represents to Seller that Purchaser has
available or has binding subscriptions for, and will at the Closing have
available, sufficient funds to pay the Purchase Price and to pay all other
amounts payable by Purchaser pursuant to this Agreement.

(f) Purchaser hereby warrants and represents to Seller that Purchaser, or an
affiliate of Purchaser, is a party to each of the Timber Cutting Agreements
noted on Exhibit D which describe “Buyer” as “Deltic”. To Purchaser’s actual
knowledge, no event or condition exists or has occurred which with notice, the
passage of time or otherwise would constitute a default or event of default
under any of the Timber Cutting Agreements to which Purchaser, or an affiliate
of Purchaser is a party. Furthermore, Purchaser represents and warrants that
neither Purchaser nor any affiliate of Purchaser shall cut, harvest, remove or
otherwise exercise its rights to the timber located on the Property under any of
the Timber Cutting Agreements to which it is a party. Purchaser shall work with
Seller to cause the termination of the Timber Cutting Agreements to which
Purchaser, or an affiliate of Purchaser, is a party at or before Closing subject
to the provisions of Section 11(f).

 

7



--------------------------------------------------------------------------------

10. Brokerage Commission. Seller and Purchaser warrant each to the other that
they have not dealt with any real estate broker or salesperson with regards to
this transaction. Seller shall indemnify and hold Purchaser harmless from all
claims, losses, liabilities and expenses (including but not limited to
reasonable attorneys’ fees and court costs actually incurred) which Purchaser
may incur on account of any claim which may be asserted against Purchaser,
whether or not meritorious, by any broker or other person on the basis of any
agreements made or alleged to have been made by or on behalf of Seller.
Purchaser shall indemnify and hold Seller harmless from all claims, losses,
liabilities and expenses (including but not limited to reasonable attorneys’
fees and court costs actually incurred) which Seller may incur on account of any
claim which may be asserted against Seller, whether or not meritorious, by any
broker or other person on the basis of any agreements made or alleged to have
been made by or on behalf of Purchaser. This paragraph 10 shall survive for a
period of five (5) years following the Closing or any termination, cancellation
or expiration of this Agreement.

11. Taxes; Expenses.

(a) All ad valorem real property taxes and any special assessments on the
Property for the year 2013 shall be paid by Seller when due. Ad valorem real
property taxes and special assessments for the year 2014 shall be prorated as of
the Closing Date. If actual tax bills for the calendar year of Closing are not
available, said taxes shall be prorated based on tax bills for the previous
calendar year and the parties hereto agree to cause a reproration of said taxes
upon the receipt of tax bills for the calendar year of Closing. This obligation
to reprorate shall survive the closing of the purchase and sale contemplated
hereby. If the Property is not designated a separate tax parcel, said taxes
shall be adjusted to an amount bearing the same relationship to the total tax
bill which the acreage contained within the Property bears to the acreage
contained within the property included within said tax bill. In the event any of
the Unrecorded Encumbrances have not been terminated at or before Closing, any
payments and amounts due, payable or paid to or collected by Seller pursuant to
such Unrecorded Encumbrances, shall be prorated as of the Closing Date.

(b) Purchaser and Seller shall each pay one-half of all transfer taxes,
documentary stamp taxes and other taxes, fees, costs and expenses in connection
with the sale of the Property and the recordation of the Deed.

(c) Purchaser shall pay any and all fees, costs and expenses for title searches
and examinations and other title-related charges and all title insurance
premiums in connection with Purchaser’s title insurance policy.

(d) Each party shall pay its respective costs and expenses of legal
representation.

(e) Purchaser shall be solely responsible and liable for any deferred, rollback,
recapture or other tax or assessment imposed or charged with respect to the
Property or any part thereof for or relating to any periods prior to or
subsequent to the Closing based on any change of use of the Property or due to
the sale of the Property to Purchaser. The provisions of this subparagraph
(e) shall survive the Closing.

 

8



--------------------------------------------------------------------------------

(f) With respect to those certain Timber Cutting Agreements described on Exhibit
D as (i) Cont. #471-13-12 and (ii) Cont. #472-13-10, Seller shall return to
Purchaser (or its affiliate) any funds held on deposit by Seller and by Seller’s
consultant under such Timber Cutting Agreements. With respect to the Green Bay
Agreement, Seller shall be entitled to all income earned for any harvest
conducted prior to Closing, including, without limitation, any deposits held by
Seller and Seller’s consultant, in connection with the terms of the Green Bay
Agreement.

12. Earnest Money; Default; Remedies.

(a) If the purchase and sale of the Property contemplated hereby is not
consummated because of a default by Purchaser under this Agreement, then Seller
shall have the right (i) to require Escrow Agent to pay the Earnest Money to
Seller as full liquidated damages and not as a penalty (the parties hereto
acknowledging that Seller’s damages as a result of such default are not capable
of exact ascertainment and that said liquidated damages are fair and
reasonable), or (ii) to seek specific performance of this Agreement, in which
event Escrow Agent shall continue to hold the Earnest Money until the final
disposition of the action for specific performance, whereupon the Earnest Money
shall be applied to the Purchase Price, or, if specific performance is not
finally, after disposition of all appeals which may have been taken, decreed to
Seller, then Escrow Agent shall pay the Earnest Money to Seller as full
liquidated damages as aforesaid. At any time before the entry of such a final
decree and the final disposition of all appeals which may be taken, Seller may
discontinue the action and direct Escrow Agent to pay the Earnest Money to
Seller as full liquidated damages.

(b) If the purchase and sale of the Property contemplated hereby is not
consummated because of a default by Seller under this Agreement, then Purchaser
shall have the right (i) to require Escrow Agent return the Earnest Money to
Purchaser and in no event shall Purchaser be entitled to sue Seller for damages,
or (ii) to seek specific performance of this Agreement, in which event Escrow
Agent shall continue to hold the Earnest Money until the final disposition of
the action for specific performance, whereupon the Earnest Money shall be
applied to the Purchase Price, or, if specific performance is not finally, after
disposition of all appeals which may have been taken, decreed to Purchaser, then
Escrow Agent shall pay the Earnest Money to Purchaser as full liquidated damages
as aforesaid. At any time before the entry of such a final decree and the final
disposition of all appeals which may be taken, Purchaser may discontinue the
action and direct Escrow Agent to refund the Earnest Money to Purchaser as full
liquidated damages.

(c) The duties of Escrow Agent shall be as follows:

(i) During the term of this Agreement, Escrow Agent shall hold and deliver the
Earnest Money in accordance with the terms and provisions of this Agreement.

 

9



--------------------------------------------------------------------------------

(ii) If this Agreement shall be terminated by the mutual written agreement of
Seller and Purchaser, or if Escrow Agent shall be unable to determine at any
time to whom the Earnest Money should be delivered, or if a dispute shall
develop between Seller and Purchaser concerning to whom the Earnest Money should
be delivered, then in any such event, Escrow Agent may request joint written
instructions from Seller and Purchaser and shall deliver the Earnest Money in
accordance with such joint written instructions. In the event that such written
instructions shall not be received by Escrow Agent within ten (10) days after
Escrow Agent has served a written request for instructions upon Seller and
Purchaser, Escrow Agent shall have the right to pay the Earnest Money into a
court of competent jurisdiction and interplead Seller and Purchaser in respect
thereof, and thereafter Escrow Agent shall be discharged of any obligations in
connection with this Agreement.

(iii) If costs or expenses are incurred by Escrow Agent because of litigation or
a dispute between Seller and Purchaser arising out of the holding of the Earnest
Money in escrow, Seller and Purchaser shall each pay Escrow Agent one-half of
such costs and expenses. Except for such costs and expenses, no fee or charge
shall be due or payable to Escrow Agent for its services as escrow holder.

(iv) By joining herein, Escrow Agent undertakes only to perform the duties and
obligations imposed upon it under the terms of this Agreement and expressly does
not undertake to perform any of the other covenants, terms and provisions
incumbent upon Seller and Purchaser hereunder.

(v) Purchaser and Seller hereby agree and acknowledge that Escrow Agent assumes
no liability in connection herewith except for any loss, costs or damage arising
out of Escrow Agent’s own gross negligence or willful misconduct; that Escrow
Agent shall never be responsible for the validity, correctness or genuineness of
any document or notice referred to under this Agreement; that Escrow Agent shall
not be liable or responsible for any loss occurring which arises from bank
failure or error, insolvency or suspension, or a situation or event which falls
under the Federal Deposit Insurance Corporation (FDIC) coverage (Seller and
Purchaser are aware that FDIC coverage applies to a maximum amount of $250,000
per depositor, as may be modified by the FDIC from time to time); and that
Escrow Agent may seek advice from its own counsel and shall be fully protected
in any action taken by it or omitted to be taken by it in good faith in
accordance with the opinion of its counsel.

 

10



--------------------------------------------------------------------------------

13. Assignment. Neither party hereto shall assign its rights or obligations
hereunder, in whole or in part, without the prior written consent of the other
party.

14. No Waiver. No action or failure to act by any party hereto shall constitute
a waiver of any right or duty afforded to such party under this Agreement, nor
shall any such action or failure to act constitute an approval of or
acquiescence in any breach of this Agreement except as may be specifically
agreed in writing.

15. Governing Law. This Agreement shall be governed by the laws of the State of
Arkansas.

16. Notice. Any and all notices, elections and communications required or
permitted by this Agreement shall be made or given in writing and shall be
delivered (i) in person, (ii) sent next day delivery by a nationally recognized
overnight courier such as FedEx or UPS, or (iii) sent by postage prepaid United
States mail, certified or registered, return receipt requested, to the other
parties at the addresses set forth below, or such other address as may be
furnished by notice in accordance with this paragraph. The date of notice given
by personal delivery shall be the date of such delivery. The effective date of
notice by overnight courier or mail will be one (1) day after the date such
notice is deposited with a nationally recognized overnight courier, or two
(2) days after the date such notice is deposited with the United States Postal
Service.

 

Seller:    Hawthorn Timberlands, LLC    c/o Forest Investment Associates L.P.   

15 Piedmont Center

Suite 1250

  

Atlanta, Georgia 30305

Attention: Charles L. VanOver

with a copy to:    Sutherland Asbill & Brennan LLP    999 Peachtree Street, N.E.
   Suite 2300    Atlanta, Georgia 30309-3996    Attention: Kevin Thomas, Esq.
Purchaser:    Deltic Timber Corporation   

210 East Elm Street

El Dorado, Arkansas 71730

Phone: 870-881-6406

Fax: 870-881-6457

Attention: Ray C. Dillon

 

11



--------------------------------------------------------------------------------

with a copy to:    Jim Andrews   

210 East Elm Street

El Dorado, Arkansas 71730

Phone: 870-881-6484

Fax: 870-881-6457

Escrow Agent:    First American Title Insurance Company   

6 Concourse Parkway

Suite 2000

Atlanta, Georgia 30328

Attention: Kevin Wood

Phone: (770) 390-6533

Fax: (866) 735-3071

17. Entire Agreement. This Agreement contains the entire agreement among the
parties hereto with respect to the subject matter hereof and cannot be amended
or supplemented except by a written agreement signed by all parties.

18. Captions. The captions of paragraphs in this Agreement are for convenience
and reference only and are not part of the substance hereof.

19. Severability. In the event that any one or more of the provisions,
paragraphs, words, clauses, phrases or sentences contained in this Agreement, or
the application thereof in any circumstance is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision, paragraph, word, clause, phrase or
sentence in every other respect and of the remaining provisions, paragraphs,
words, clauses, phrases or sentences of this Agreement, shall not be in any way
impaired, it being the intention of the parties that this Agreement shall be
enforceable to the fullest extent permitted by the laws of the State of
Arkansas.

20. Counterparts. This Agreement may be executed in multiple counterparts which
shall be construed together as one instrument. This Agreement, including any
amendments thereto, may be executed and delivered by facsimile transmission,
with the intention that such facsimile signature and delivery shall have the
same effect as an original signature and actual delivery.

21. Binding Effect. This Agreement shall bind the parties hereto and their
respective heirs, legal representatives, successors and assigns.

22. Time; Business Day.

(a) Time is of the essence of this Agreement.

(b) As used in this Agreement, the term “business day” shall mean any day that
is not a Saturday, a Sunday, a legal holiday in the United States of America, or
a legal holiday in the State of Arkansas.

 

12



--------------------------------------------------------------------------------

23. Resolution of Disputes. If Seller and Purchaser dispute the fair market
valuation called for in Section 8(b) of this Agreement, Seller and Purchaser
will each promptly appoint an independent forestry consultant, each of which may
be a consultant previously engaged by the appointing party with respect to the
Property, and such two consultants will in turn promptly select a third
independent forestry consultant (which third consultant may not be a consultant
previously engaged by either party) to act with them in a panel to determine the
appropriate fair market valuation. The panel of consultants will reach a binding
decision within thirty (30) days of the selection of the third consultant, and
the decision of the panel of consultants as to the fair market valuation in
dispute will be final. Seller shall pay the cost of its appointed consultant;
Purchaser shall pay the cost of its appointed consultant; and Seller and
Purchaser shall each pay one-half (1/2) of the cost of the third consultant. The
Closing Date shall be extended to the extent necessary for such consultants to
reach such decision.

24. Public Announcements. Seller and Purchaser hereby agree that prior to the
Closing, except as required by applicable laws or any applicable stock exchange
rules, all press releases and other public announcements with respect to the
transactions contemplated by this Agreement, including the time, form and
content of such release or announcement, shall be made only with the mutual
written agreement of Purchaser and Seller; provided, however, that any
disclosure required to be made under applicable law may be made only if a party
required to make such disclosure has determined in good faith that it is
necessary to do so and has used reasonable efforts, prior to the issuance of the
disclosure, to provide the other party with a copy of the proposed disclosure
and to discuss the proposed disclosure with the other party.

25. Patriot Act Compliance. Purchaser represents that neither Purchaser nor any
of Purchaser’s affiliates, nor any of their respective partners, or members, and
none of their respective employees, officers, directors, representatives or
agents is, nor will they become, a person or entity with whom U.S. persons or
entities are restricted from doing business under regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of the Treasury (including
those named on OFAC’s Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
will not attempt to assign this contract to, contract with or otherwise engage
in any dealings or transactions or be otherwise associated with such persons or
entities. Any assignee of this contract is deemed to make this representation
upon acceptance of an assignment of this contract. Purchaser’s primary address
is as set forth in the notice section of this Agreement. Purchaser hereby
covenants and agrees that if Purchaser obtains knowledge that Purchaser or any
owner of any controlling interest in Purchaser becomes listed on the foregoing
or is indicted, arraigned, or custodially detained on charges involving money
laundering or predicate crimes to money laundering, Purchaser will immediately
notify Seller in writing, and in such event, Seller will have the right to
terminate this Agreement without penalty or liability to Seller immediately upon
delivery of written notice thereof to Purchaser, in which event the Earnest
Money will be returned to Purchaser and neither party will have any further
rights or obligations under this Agreement, except for such as specifically
survive termination.

 

13



--------------------------------------------------------------------------------

26. Effective Date. The “Effective Date” of this Agreement will be the date the
later of Seller and Purchaser has executed this Agreement, as indicated on the
signature page(s) below.

27. Incorporation of Exhibits. All exhibits referred to herein are hereby
incorporated in this Agreement by this reference.

28. As Is. PURCHASER ACKNOWLEDGES THAT, EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTION 9: (I) NO REPRESENTATIONS, WARRANTIES OR
PROMISES, EXPRESS OR IMPLIED, HAVE BEEN OR ARE BEING MADE BY OR ON BEHALF OF
SELLER OR ANY OTHER PERSON, INCLUDING WITH RESPECT TO THE CONDITION OR VALUE OF
THE PROPERTY, AND SELLER HEREBY EXPRESSLY DISCLAIMS ALL WARRANTIES RELATING TO
THE PROPERTY, EITHER EXPRESS OR IMPLIED, INCLUDING MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE AND SUITABILITY FOR ITS INTENDED USE, AND (II) IN ENTERING
INTO THIS AGREEMENT, PURCHASER HAS NOT RELIED ON AND DOES NOT RELY ON ANY SUCH
REPRESENTATIONS, WARRANTIES OR PROMISES, EXPRESS OR IMPLIED, BY OR ON BEHALF OF
SELLER OR ANY OTHER PERSON. PURCHASER SHALL ACQUIRE THE PROPERTY IN “AS IS,
WHERE IS, AND WITH ALL FAULTS” CONDITION ON THE CLOSING DATE, EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT.

29. Property Data and Materials; Confidentiality Agreement. Purchaser
acknowledges that any information or materials provided or made available to
Purchaser or its representatives in hard copy, by facsimile or electronic
transmission or via the online data room managed by Forest Investment
Associates, including, without limitation, any cost or other estimates,
projections, acreage, and timber information, Offering Memorandum, environmental
reports, title commitments, and other title policies, are not and shall not be
deemed representations or warranties by or on behalf of Seller. Purchaser
acknowledges and agrees that Purchaser is and will remain subject to and bound
by all of the prohibitions, requirements, restrictions and other provisions of
that certain Confidentiality Agreement, by and between Forest Investment
Associates L.P. and Purchaser and reaffirms all of its obligations and
liabilities thereunder.

30. No Survival. Except as may otherwise expressly be provided herein, the
provisions of this Agreement shall not survive the closing of the purchase and
sale contemplated hereby and shall be merged into the delivery of the Deed and
other documents and the payment of all monies pursuant hereto.

 

14



--------------------------------------------------------------------------------

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed, sealed and delivered
by the parties hereto the day and year first above written.

 

Date of Seller’s Execution:     SELLER: March 4, 2014     HAWTHORN TIMBERLANDS,
LLC, a     Delaware limited liability company     By:  

Forest Investment Associates L.P.,

a Delaware limited partnership, its Manager

    By:   Forest Investment Associates, LLC,      

a Delaware limited liability company, its

General Partner

    By:  

Forest Investment Associates, Inc., a

Georgia corporation, its manager

      By:  

/s/ Charles L. VanOver

      Name:           Charles L. VanOver       Title:           Vice President
Date of Purchaser’s Execution:     PURCHASER: March 6, 2014     DELTIC TIMBER
CORPORATION, a     Delaware corporation     By:  

/s/ Ray C. Dillon

      Name:       Ray C. Dillon       Title:       President and CEO

SIGNATURES CONTINUED ON FOLLOWING PAGE

 

16



--------------------------------------------------------------------------------

ESCROW AGENT: FIRST AMERICAN TITLE INSURANCE COMPANY By:   /s/ Kevin W. Wood  
Kevin W. Wood   VP Counsel

 

17



--------------------------------------------------------------------------------

Schedule of Exhibits Exhibit A    —      Property Descriptions Exhibit B    —  
   Permitted Encumbrances Exhibit C    —      Schedule of Unrecorded
Encumbrances Exhibit D    —      Timber Cutting Agreements

 

18



--------------------------------------------------------------------------------

EXHIBIT A

Property Descriptions



--------------------------------------------------------------------------------

EXHIBIT A

Perry County, Arkansas

Township 3 North. Range 20 West

Section 31: E 1⁄2

     Lot 1 of NW1/4

     Lot 2 of NW 1⁄4 lying South of Fourche LaFave River

     Lot 3 of NW 1⁄4 lying South of Fourche LaFave River

     Lot 4 of NW 1⁄4

     Lot 5 of NW 1⁄4

     Lot 1 of SW 1⁄4

     Lot 2 of SW 1⁄4

     Lot 3 of SW 1⁄4

     Lot 4 of SW 1⁄4

     Lot 5 of SW 1⁄4

 

Section 32; NW 1⁄4NW 1⁄4 lying North of South Fourche River and West 12.50
chains of NW 1⁄4NW 1⁄4 lying South of South Fourche River.

West 17.50 chains of SW 1⁄4NW 1⁄4

A  tract of land in the S 1⁄2NE 1⁄4SW 1⁄4, more particularly described as
follows; Beginning at the Southeast corner of the NE 1⁄4SW 1⁄4, run West 20.00
chains to the Southwest corner of said NE 1⁄4SW 1⁄4; .Thence North 7,50 chains
to a point on the West line of said NE 1⁄4SW 1⁄4;

Thence East and parallel with the South line of said NE 1⁄4SW 1⁄4 14.91 chains
to a point on the South bank of South Fourche River;

Thence meander with said river to a point on the East line of said NE 1⁄4SW 1⁄4;

Thence South 3.24 chains to the Point of Beginning, containing 13.84 acres, more
or less.

NW 1⁄4SW  1⁄4

S 1⁄2SW 1⁄4

S 1⁄2SE 1⁄4

 

Section 33: S 1⁄2NE 1⁄4

     SE 1⁄4NW 1⁄4 lying South & East of South Fourche River

     NE 1⁄4SW 1⁄4

     S 1⁄2SW 1⁄4

     SE 1⁄4

 

A-1



--------------------------------------------------------------------------------

EXHIBIT A

Perry County, Arkansas

 

Township 3 North, Range 20 West (Continued)

 

Section 34: S1/2NW 1⁄4NE 1⁄4

     SW 1⁄4NE 1⁄4

     S 1/2NE 1⁄4NW 1⁄4

     sj/2NW 1/4

     S 1/2

 

Section 35: SW1/4NW1/4 lying South and West of U.S. Highway No. 7

     S1/2 lying South and West of U.S. Highway No. 7 LESS & EXCEPT a tract of
land sold to USA as described in Record Number 002118 of the deed records of
Perry County, Arkansas.

Township 3 North, Range 21 West

Section 33: SE1/4SE1/4

Section 34: SW1/4SW1/4

Township 2 North, Range 20 West

Section 2:. Frl. N1/2NW1/4 LESS & EXCEPT a tract of land in the Frl. NW1/4 sold
to USA as described in Record Number 002118 of the deed records of Perry County,
Arlcansas.

 

Section 3: All Frl. Section

 

Section 4: All Frl. Section

 

Section 5: All Frl. Section

 

Section 6: All Frl. Section

 

Section 7: All Frl. Section

 

Section 8: All Frl. Section

 

Section 9: All Section

 

Section 10: NE1/4

     N1/2NW1/4

 

Section 16: All Section

 

A-2



--------------------------------------------------------------------------------

EXHIBIT A

Perry County, Arkansas

 

Township 2 North, Range 20 West (Continued)

 

Section 17: All Frl. Section

 

Section 18: All Frl. Section

Township 2 North. Range 21 West

Section 1: S 1⁄2NE1/4

     SW1/4NW1/4 SW1/4NW1/4

     SW1/4SW1/4 NW1/4

     SW1/4SE1/4 SW1/4NW1/4

     SE 1⁄4NW 1⁄4

     S 1⁄2

 

Section 2: Frl. NE1/4NE1/4 LESS & EXCEPT 3.33 acres, more particularly described
as follows: Commencing at the Northeast corner of said NE1/4NE1/4, run South 00°
18’ East 10.36 chains to the Point of Beginning;

Thence South 51° 03’ West 3.952 chains;

Thence South 77° 33’ West 2.375 chains;

Thence North 83° 54’ West 3.783 chains;

Thence North 79° 23’ West 2.331 chains;

Thence North 82° 09’ West 2.661 chains;

Thence South 43° 51’ West 2.793 chains;

Thence North 66° 39’ West 2.046 chains;

Thence South 16° 16’ West 0.566 chains;

Thence South 66° 31’ East 2.95 chains;

Thence North 55° 35’ East 2.908 chains;

Thence South 72° 42’ East 1.79 chains;

Thence South 46° 47’ East 1.90 chains;

Thence North 88° 51’ East 1.952 chains;

Thence North 87° 45’ East 4.675 chains;

Thence North 69° 17’ East 2.049 chains;

Thence North 54° 55’ East 1.63 chains;

Thence North 00° 18’ West 3.02 chains to the Point of Beginning.

 

     Frl. NW1/4NE1/4

 

A-3



--------------------------------------------------------------------------------

EXHIBIT A

Perry County, Arkansas

 

Township 2 North, Range 21 West (Continued)

 

Section 2: (Continued)

 

     SW1/4NE1/ 4 LESS & EXCEPT 9.10 acres, more particularly described as
follows: Beginning 189 yards South of the Northwest corner of said SW1/4NE1/4,
run East 220,44 yards;

Thence South 200 yards;

Thence West 220.44 yards;

Thence North 200 yards to the Point of Beginning.

 

     E1/2SE1/4 NE1/4

     Frl. NE1/4NW1/4 lying North of Dry Fork Creek

     Frl. NW1/4NW1/4 lying North of foot of mountain and as described in Book X,
Page 299 of the deed records of Perry County, Arkansas.

     E1/2SW1/4

     SW1/4SW1/4

     NE1/4SE1/4

     S1/2NW1/4 NW1/4SE1/4

     S1/2 NW1/4SE1/4

     S1/2SE1/4

 

Section 3: S1/2NE1/4

     Frl. NW1/4NW1/4

     S1/2NW1/4

     S1/2

 

Section 4: All Frl. Section

 

Section 5: Frl. NE1/4NE1/4

     S1/2 Frl.NW1/4NE1/4

     S1/2NE1/4

     S1/2 Frl. NE1/4NW1/4

     S1/2 Frl. NW1/4NW1/4

     E1/2SW1/4 NW1/4

     SW1/4SW1/4 NW1/4

     SE1/4NW1/4

     S1/2

 

A-4



--------------------------------------------------------------------------------

EXHIBIT A

Perry County, Arkansas

 

Township 2 North, Range 21 West (Continued)

 

Section 6: S1/2 Frl. NW1/4NE 1⁄4

     S1/2NE1/4

     S1/2Frl. NE1/4NW1/4

     S1/2 Frl. NW1/4NW1/4

     Frl. SW 1⁄4NW 1⁄4

     SE 1⁄4NW 1⁄4

     E 1⁄2SW 1⁄4

     Frl. W 1⁄2SW 1⁄4

     SE 1⁄4

 

Section 7: NE 1⁄4

     Frl. NW 1⁄4

     Frl. SW 1⁄4 lying East of centerline of Centerpoint natural gas pipeline

     SE 1⁄4

 

Section 8: All Section

 

Section 9: All Section LESS & EXCEPT a 2.27 acre tract of land in the
SW 1⁄4SE 1⁄4 as described in Record Number 031030 of the deed records of Perry
County, Arkansas.

 

Section 10: N 1⁄2

     SW 1⁄4

     N 1⁄2SE 1⁄4

 

Section 11: N 1⁄2

     N 1⁄2SW 1⁄4

     E 1⁄2SE 1⁄4SW 1⁄4

     SE 1⁄4

 

Section 12: All Section LESS & EXCEPT one (1) acre square in Northwest corner of
the SW 1⁄4SW 1⁄4

 

Section 13: E 1⁄2

     N 1⁄2NW 1⁄4

     SE 1⁄4NW 1⁄4

     S 1⁄2SW 1⁄4

 

A-5



--------------------------------------------------------------------------------

EXHIBIT A

Perry County, Arkansas

 

Township 2 North, Range 20 West (Continued)

 

Section 14: All Section LESS & EXCEPT NE 1⁄4SE 1⁄4

 

Section 15: All Section

 

Section 16: NE 1⁄4NE 1⁄4 LESS & EXCEPT 2.75 acres, more particularly described
as follows: Beginning at the Northeast corner of said NE 1⁄4 NE 1⁄4, run South
9.91 chains;

Thence West 5.87 chains to a stone set for the Point of Beginning;

Thence West 6.66 chains;

Thence South 4.14 chains;

Thence East 6.66 chains;

Thence North 4.14 chains to the Point of Beginning.

W 1⁄2NE  1⁄4 LESS & EXCEPT a tract of land described in Record Number 031030 of
the deed records of Perry County, Arkansas. SE 1⁄4NE 1⁄4 LESS & EXCEPT a tract
of land described in Record Number 031030 of the deed records of Perry County,
Arkansas.

NE 1⁄4NW  1⁄4 LESS & EXCEPT a tract of land described in Record Number 031030 of
the deed records of Perry County, Arkansas.

NW 1⁄4NW  1⁄4

N 1⁄2SW 1⁄4 LESS & EXCEPT a tract of land described in Record Number 031030 of
the deed records of Perry County, Arkansas. S 1⁄2SW 1⁄4

NE 1⁄4SE  1⁄4 LESS & EXCEPT a tract of land described in Record Number 031030 of
the deed records of Perry County, Arkansas.

S 1⁄2SE  1⁄4

 

Section 17: N 1⁄4

     NE 1⁄4SW 1⁄4

     W 1⁄2SW 1⁄4 lying East of centerline of Centerpoint natural gas pipeline
LESS AND EXCEPT that portion of the E 1⁄4SW 1⁄4SW 1⁄4 lying East of centerline
of pipeline

     SE 1⁄4

 

Section 18: All Section lying East of centerline of Centerpoint natural gas
pipeline

 

A-6



--------------------------------------------------------------------------------

EXHIBIT A

Perry County, Arkansas

 

Township 2 North, Range 21 West (Continued)

 

Section 20: E 1⁄2 lying East of centerline of Centerpoint natural gas pipeline

 

Section 21: NE 1⁄4

     NW 1⁄4 LESS & EXCEPT a square containing 5.09 acres in the Northeast corner

     SW 1⁄4 lying East of centerline of Centerpoint natural gas pipeline

     SE 1⁄4

 

Section 22: All Section

 

Section 23: All Section

 

Section 27: N 1⁄2

     SW 1⁄4 lying East of centerline of Centerpoint natural gas pipeline

     SE 1⁄4

 

Section 28: All Section lying East of centerline of Centeipoint natural gas
pipeline

Yell County, Arkansas

Township 2 North, Range 22 West

 

Section 1: SE 1⁄4NE 1⁄4

     S 1⁄4NW 1⁄4

     SW 1⁄4 lying East of centerline of Centerpoint natural gas pipeline

     SE 1⁄4

 

Section 2: S 1⁄2 SE 1⁄4NE 1⁄4 lying East of centerline of Centerpoint natural
gas pipeline

     NE 1⁄4 SE 1⁄4 lying East of centerline of Centerpoint natural gas pipeline

 

Section 12: All Section lying East of centerline of Centeipoint natural gas
pipeline

 

A-7



--------------------------------------------------------------------------------

EXHIBIT A

Perry County, Arkansas

Township 2 North, Range 21 West

 

Section 17: W3/4SW 1⁄4SW 1⁄4 lying South of the centerline of Road #45

 

Section 18: Frl. S 1⁄2 lying South of the centerline of Road #45

 

Section 19: All Frl. Section

 

Section 20: NE 1⁄4 lying West of the centerline of Centerpoint natural gas
pipeline

     A tract of land described as beginning at the Northwest corner of the

       NE 1⁄4NW 1⁄4; thence East 2 chains, thence South 24° East 8 chains,
thence

       South 12,60 chains to a point on the South line of said NE 1⁄4NW 1⁄4,
thence

       West 5.60 chains to the Southwest corner of said NE 1⁄4NW 1⁄4, thence
North 20

       chains to the point of Beginning.

     NW 1⁄4NW 1⁄4

     S 1⁄2NW 1⁄4

     SW 1⁄4

     SE 1⁄4 lying West of the centerline of Centerpoint natural gas pipeline

 

Section 21: SW 1⁄4 lying West of the centerline of Centerpoint natural gas
pipeline

 

Section 27: SW 1⁄4 lying West of the centerline of Centerpoint natural gas
pipeline

 

Section 28: All Section lying West of the centerline of Centerpoint natural gas
pipeline

 

Section 29: N 1⁄2

 

     E 1⁄2SE 1⁄4

 

Section 30: NE 1⁄4

 

     Frl. NW 1⁄4

 

A-8



--------------------------------------------------------------------------------

EXHIBIT A

Yell County, Arkansas

Township 2 North, Range 22 West

 

Section 7: Frl. SW 1⁄4NW 1⁄4 lying South of the centerline of Road #45

Frl. W 1⁄2SW 1⁄4

     SE 1⁄4SW 1⁄4

     SE 1⁄4 lying South of the centerline of Road #45

 

Section 13: S 1⁄2 lying South of the centerline of Road #45

 

Section 14: S 1⁄2S 1⁄2 lying South of the centerline of Road #45

 

Section 15: S 1⁄2S 1⁄2 lying South of the centerline of Road #45

 

Section 16: N 1⁄2SW 1⁄4 lying South of the centerline of Road #45

     SW 1⁄4SW 1⁄4

     SE 1⁄4SE 1⁄4 lying South of the centerline of Road #45

 

Section 17: SW 1⁄4NW 1⁄4 lying South of the centerline of Road #45

     NW 1⁄4SW 1⁄4 lying South of the centerline of Road #45

     S 1⁄2S 1⁄2

 

Section 18: NE 1⁄4 lying South of the centerline of Road #45

     Frl. W 1⁄2

     SE 1⁄4

 

Section 19: All Frl. Section LESS & EXCEPT .50 acre for cemetery described as
follows:

       Beginning at a point 100 yards South of the Northeast corner of the
SE 1⁄4NE 1⁄4,

       run West 49.2 yards; thence South 49.2 yards; thence East 49.2 yards;
thence

       North 49.2 yards to the Point of Beginning.

 

Section 20: N 1⁄2

     SW 1⁄4

       NW 1⁄4SE 1⁄4 LESS & EXCEPT 3.49 acres described as beginning at the
Southeast corner of said NW 1⁄4SE 1⁄4; thence North 7.75 chains; thence West
4.50 chains; thence South 7.75 chains; thence East 4.50 chains to the Point of
Beginning.

 

A-9



--------------------------------------------------------------------------------

EXHIBIT A

Yell County, Arkansas

 

Township 2 North, Range 22 West (Continued)

 

Section 20: (Continued)

SW 1⁄4SE 1⁄4 LESS & EXCEPT 8.50 acres described as beginning at the Northeast
corner of said SW 1⁄4SE 1⁄4; thence West 4.50 chains; thence South 6 chains to a
creek; thence Southwesterly along creek to the South line of said SW 1⁄4SE 1⁄4;
thence East to the Southeast corner of said SW 1⁄4SE 1⁄4; thence North 20 chains
to the Point of Beginning.

 

Section 21: All Section

 

Section 22: All Section

 

Section 23: All Section

 

Section 24: All Section

 

Section 25: All Section

 

Section 26: All Section

 

Section 27: All Section

Section 28: All Section LESS & EXCEPT 2.75 acres in NE 1⁄4NE 1⁄4 described as
beginning at the Northwest corner of said NE 1⁄4NE 1⁄4; thence South 5.40 chains
to bank of branch; thence Northeasterly along foot of hill or high hank to the
North line of said NE 1⁄4NE 1⁄4; thence West to the Point of Beginning.

Section 29: All Section

 

Section 34: N 1⁄2NE 1⁄4

    NE 1⁄4NW 1⁄4

Township 2 North, Range 23 West

Section 11: E 1⁄2SE  1⁄4 lying East of the centerline of Arkansas State Highway
No. 27

 

A-10



--------------------------------------------------------------------------------

EXHIBIT A

Yell County, Arkansas

 

Township 2 North, Range 23 West (Continued)

 

Section 12: NE 1⁄4 lying South of the centerline of Road #45

NE 1⁄4NW  1⁄4 lying South of the centerline of Road #45 LESS & EXCEPT 17.31
acres more particularly described as follows: Beginning at a pine knot and rock
mound set for the Southwest corner of said NE 1⁄4NW 1⁄4; run North 0° 23’10”
East 1329.68 feet along the West line of said NE 1⁄4NW 1⁄4 to a subsurface 60d
nail set for the Northwest corner of said NE 1⁄4NW 1⁄4; thence North 87° 51’ 56”
East 909.61 feet along the North line of said NE 1⁄4NW 1⁄4 to a capped 1” rebar;
thence South 28° 46’ 42” East 204.97 feet to a capped 1” rebar; thence South 40°
39’ 13” West 1560.47 feet to the Point of Beginning.

SE 1⁄4NW  1⁄4

S 1⁄2

 

Section 13: All Section

 

Section 14: All Section lying East of the centerline of Arkansas State Highway
No. 27

 

Section 15: All Section lying East of the centerline of Arkansas State Highway
No. 27

 

Section 16: SE 1⁄4 lying East of the centerline of Arkansas State Highway No. 27

 

Section 20: SE 1⁄4SE 1⁄4 lying East of the centerline of Arkansas State Highway
No. 27

 

Section 21: All Section lying East of the centerline of Arkansas State Highway
No. 27

 

Section 22: All Section

 

Section 23: All Section

 

Section 24: All Section

 

Section 25: All Section

 

Section 26: All Section

 

A-11



--------------------------------------------------------------------------------

EXHIBIT A

Yell County, Arkansas

 

Township 2 North, Range 23 West (Continued)

 

Section 27: All Section

 

Section 28: All Section

Section 29: A tract of land in the NE 1⁄4NE 1⁄4 described as beginning at the
Northeast corner of said NE 1⁄4NE 1⁄4, thence

West 20 chains to the Northwest corner of said NE 1⁄4NE 1⁄4, thence South 20
links to road, thence Southeasterly with road to East line of said NE 1⁄4NE 1⁄4,
thence North 8.50 chains to the Point of Beginning; AND

A tract of land in the NE 1⁄4NE 1⁄4 described as follows: Beginning at the
Southeast corner of said NE 1⁄4NE 1⁄4, thence North 11.15 chains to a point on
the East line of said NE 1⁄4NE 1⁄4, thence West .45 chains to a point, thence
South 79° West .67 chains to a point, thence North 64° West 1.50 chains to a
point, thence North 64° 30’ West 2.00 chains to a point, thence North 83° 30’
West 1.80 chains to a point, thence North 68° West 2.00 chains to a point,
thence North 63° 30’ West 2.00 chains to a point, thence North 59° 30’ West 5.50
chains to a point, thence North 46° 30’ West 1.90 chains to a point; thence
North 66° West 1.15 chains to a point, thence North 69° West 4.00 chains more or
less to a point in the West line of said NE 1⁄4NE 1⁄4, thence South to the
Southwest corner of said NE 1⁄4NE 1⁄4, thence East to the Point of Beginning.

SE 1⁄4NE 1⁄4 LESS & EXCEPT 13.34 acres described as beginning at the Northwest
corner of said SE 1⁄4NE 1⁄4, thence South 13.33 chains, thence East 10 chains,
thence North 13.33 chains, thence West 10 chains to the Point of Beginning.

     NE 1⁄4SW 1⁄4

     S 1⁄2SW 1⁄4

     SE 1⁄4

 

Section 31: S 1⁄2NE 1⁄4NE 1⁄4

     S 1⁄2NW 1⁄4NE 1⁄4 lying East of centerline of Arkansas State Highway No. 27

     S 1⁄2NE 1⁄4 lying East of centerline of Arkansas State Highway No. 27

     E 1⁄2SE 1⁄4 lying East of centerline of Arkansas State Highway No. 27

 

A-12



--------------------------------------------------------------------------------

EXHIBIT A

Yell County, Arkansas

 

Township 2 North, Range 23 West (Continued)

 

Section 32: N 1⁄2

 

Section 33: NW 1⁄4NW 1⁄4

 

Section 34: N 1⁄2NE 1⁄4

     N 1⁄2/NW 1⁄4

 

Section 35: N 1⁄2NW 1⁄4

 

A-13



--------------------------------------------------------------------------------

EXHIBIT B

Permitted Encumbrances

 

1. Ad valorem taxes not yet due and payable.

 

2. All previous reservations, exceptions and conveyances of record of oil, gas,
associated hydrocarbons, minerals and mineral substances, and royalty and other
minerals rights and interests.

 

3. All matters that would be revealed by a current, accurate survey or
inspection of the Property.

 

4. Existing zoning and land use restrictions.

 

5. Rights of parties in possession pursuant to the Unrecorded Encumbrances.

 

6. Riparian rights of others in and to any creeks, rivers, lakes or streams
located on or adjoining the Property.

 

7. All matters set forth in Seller’s vesting deed to the Property.

 

8. Existing road rights of way and the right of the public to use such roads.

 

9. Existing railroad rights of way and easements.

 

10. Existing utility easements and rights of way.

 

11. All other matters appearing of record which do not materially and adversely
affect the use of the Property as commercial timberlands.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

Schedule of Unrecorded Encumbrances

Seller shall terminate at or before Closing those hunting lease agreements
described on this Exhibit C which are terminable during such period, at no cost
to Seller, in accordance with their terms; provided, however, in the event any
such agreement is not terminable in accordance with its terms at or before
Closing, Seller shall use diligent efforts to cause the parties to cancel, void
or otherwise rescind the terms of such agreement.

 

  1. Hunting Lease Agreement, dated September 1, 2011, between Hawthorn
Timberlands, LLC and Ricky Middleton, Little Brushy Hunting Club

 

  2. Hunting Lease Agreement, dated September 1, 2011, between Hawthorne
Timberlands, LLC and Connie Yates, Mountain Man Hunting Club

 

  3. Hunting Lease Agreement, dated September 1, 2011, between Hawthorn
Timberlands, LLC and Jim Halsell, Spring Mountain Hunting Club

 

  4. Hunting Lease Agreement, dated September 1, 2011, between Hawthorn
Timberlands, LLC and Loaen G. Wilson, Tater Hill Hunting Club

 

  5. Hunting Lease Agreement, dated September 1, 2011, between Hawthorn
Timberlands, LLC and William Gossett, Jr., Graham Creek Hunting Club

 

  6. Hunting Lease Agreement, dated September 1, 2011, between Hawthorn
Timberlands, LLC and Jennie Jones, Big Rock Hunting Club

 

  7. Hunting Lease Agreement, dated September 1, 2011, between Hawthorn
Timberlands, LLC and Ella Flewellen, Hollis Trail Hunting Club

 

  8. Hunting Lease Agreement, dated September 1, 2011, between Hawthorn
Timberlands, LLC and Steven Woods, Marble Hill Hunting Club

 

  9. Hunting Lease Agreement, dated September 1, 2011, between Hawthorn
Timberlands, LLC and Loaen G. Wilson, Tater Hill Hunting Club

 

  10. Hunting Lease Agreement, dated September 1, 2011, between Hawthorn
Timberlands, LLC and Ricky Middleton, Little Brushy Hunting Club

 

  11. Hunting Lease Agreement, dated September 1, 2011, between Hawthorn
Timberlands, LLC and Sam McEarl, South Fourche Hunting Club

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

Timber Cutting Agreements

 

SALE

DATE

   CONT. #      MU      BUYER   

TRACT

   EXP.
DATE   

STATUS

   %
COMP.

12/2/13

     471-13-12         Dry Fork       DELTIC    DRY FORK    12/2/14    NOT
STARTED    0%

12/2/213

     472-13-10         Irons Fork       DELTIC    IRONS FORK    12/2/14    NOT
STARTED    0%

12/2/14

     471-13-15         Dry Fork       GREEN BAY PKG    DRY FORK    12/2/14   
PULLED OFF    50%

 

D-1